 In the `latter Of CLIFFORD M. DEKAY,DOING BUSINESS UNDER THETRADE NAMEAND STYLEOF D & H MOTORFREIGHTCOMPANYandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, STABLE-MEN AND HELPERS OFAMERICA, LOCAL UNION No. 649.Case No. C-112.-Decided September 12, 1936MotorTruck Transportation Inaustrej-Iutei feienee,Restraint o, Coeiceon:questioning employees regarding union affiliation;expressed opposition tolabor organization,threats of retaliatoryaction-UnatAppropriate for Collec-tiveBargaining:eligibility formembership in only organization among em-ployees ; occupational differences;craft-Representatives:proof of choice :application for membership inunion-Collective Bargaining:refusal to meetrepresentatives-Strike-Reinstatement Ordered, Strikers:strike provoked byemployer's violation of law ; displacement of employees hired during or fol-lowing strike.Mr. Daniel B. Shortalfor the Board.Phillips c6 Skinner, by Mr. Samuel H. Skinner,of Jamestown,N. Y., for respondent.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEUpon a charge duly filed by International Brotherhood of Team-sters, Chauffeurs, Stablemen and Helpers of America, Local UnionNo. 649, on April 8, 1936, the Regional Director for the Third Region,as agent for the National Labor.Relations Board, issued a complainton May 28, 1936, which alleged that Clifford M. DeKay, doing busi-ness under the trade name and style of D & H Motor Freight Com-pany, Jamestown, New York, had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8, subdivisions (1), (3) and (5), and Section 2, subdivisions(6) and (7) of the National Labor Relations Act, approved July5, 1935, hereinafter called the Act.The complaint and accompany-ing notice of hearing were duly served upon Clifford M. DeKay,hereinafter referred to as the respondent, and upon the Interna-tional Brotherhood of Teamsters, Chauffeurs, Stablemen and Help-ers of America, Local Union No. 649, hereinafter referred to as theUnion.231 232NATIONAL LABOR RELATIONS BOARDThe complaint alleged that the respondent had violated Section 8,subdivisions (1) and (3) of the Act by discharging Willard V.Tilyou,William H. Cowing, Ernest R. Furlow, Allen H. Crandall,Lloyd S. Odell, Lloyd A. Hall and Fred Cox on March 22, 1936,for joining and assisting the Union and by subsequently refusing toreinstate the above named individuals; and had violated Section 8,subdivisions (1) and (5) of the Act by refusing on March 22, 1936,to bargain collectively with the Union, which had been designatedby a majority of the employees in an appropriate bargaining unit astheir representative.The respondent filed an answer on June 5, 1936, in which he deniedthe violation of Section 8, subdivision (5) and alleged that on March22, 1936, he had told Carl H. Carlson, vice-president of the Union,that he could not talk to him at that time but to come back at someother time and denied that he had ever discharged or refused toreinstate any of the employees named in the complaint, except LloydS. Odell.Pursuant to the notice of hearing, a hearing was held on June 8,1936, at Jamestown, New York, before Emmett P. Delaney, TrialExaminer duly designated by the Board.Full opportunity to beheard, to examine and cross-examine witnesses and to introduce evi-dence bearing on the issues was afforded to all parties.At the be-ginning of the hearing, counsel for the respondent moved to dismissthe complaint on the grounds that the Act is unconstitutional andthat a copy of the charge had not accompanied the complaint servedupon the respondent.At the time counsel for the Board rested hiscase and again at the close of the hearing, counsel for the respond-ent moved to dismiss on the ground that the allegations of the com-plaint were not supported by the evidence.These motions to dismisswere all denied by the Trial Examiner.On June 15, 1936, the Trial Examiner filed his Intermediate Re-port in which he found that the respondent had discharged and re-fused to reemploy the seven named employees because of their unionmembership and activity and had refused to bargain collectivelywith the Union.He recommended that the respondent be requiredto cease and desist from such unfair labor practices and to offer rein-statement with back pay to the seven named employees. On July 6,1936, the respondent filed exceptions to the Intermediate Report andto the rulings of the Trial Examiner on motions and objections toadmission of evidence and exhibits.While all rulings of the TrialExaminer at the hearing are hereby affirmed, the Board finds thatthe evidence requires some modification of the Trial Examiner'sfindings, conclusions and recommendations. DECISIONS AND ORDERS233Upon the entire record, including the pleadings, transcript of thehearing, the Intermediate Report and the exceptions thereto, theBoard makes the following :FINDINGS OF FACT1.The respondent is engaged in the business of transportingfreight by means of motor trucks owned and operated by him. Atthe time of the hearing the respondent owned seven trucks and em-ployed 16 drivers and helpers and one extra helper to operate thesetrucks.2.The respondent maintains two places of business.The principalone consists of an office and a garage at 417 Charles Street, James-town, New York. A branch office is maintained at 202 East 34thStreet, New York, New York.3.About 90 per cent of the hauling done by the respondent origi-nates inJamestown, New York and consists principally of furnituremanufactured in the vicinity of Jamestown. The destination of mostof the freight is New York City. The trucks in traveling to NewYork City use either Route 17 which lies wholly within the State ofNew York or Route 6 which runs through the States of New York,Pennsylvania and New Jersey. The testimony of the drivers indicatesthat more trips aremadeover Route 6 through New York, Pennsyl-vania and New Jersey than over Route 17. In addition,the respondentaccepts occasional loads for such points as Boston, Massachusetts;Pittsburgh and Philadelphia, Pennsylvania; Cleveland, Ohio; Provi-dence, Rhode Island; Hartford, Connecticut; and Chicago, Illinois.The respondentmakesno differentiation between trucks and/ordrivers as to destination or route.The respondent, under theclassificationof a common carrier offreight,made application for and has received from the FederalBureau of Motor Carriers, Interstate Commerce Commission, a cer-tificate of convenience and necessity in accordance with the MotorCarriers Act, 1935.4.The aforesaid operations of the respondent constitute traffic,commerceand transportation among the several States.The busdrivers and helpers operating the trucks owned by the respondent aredirectly engaged in such traffic, commerce and transportation.5.Local Union No. 649, a local of the International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, affiliatedwith the American Federation of Labor, isa labor organization.Drivers and helpers employed by the respondent are eligible for mem-bership in the Union, whose membershipis notconfined to employeesof the respondent. 234NATIONAL LABOR RELATIONS BOARD6.The complaint alleges that the drivers and helpers employed bythe respondent constitute a unit appropriate for the purposes of col-lective bargaining.No evidence was presented at the hearing on be-half of the respondent concerning the appropriate unit.All of therespondent's employees except-supervisory and clerical employees, whoare not eligible for membership in the Union, are included in the unitalleged to be appropriate.We find that the drivers and driver's helpers employed by therespondent constitute a unit appropriate for the purposes of collec-tive bargaining.7.The testimony shows that for some time prior to March 22, 1936,the drivers and helpers employed by the respondent had been dis-contented about wages and expenses incurred on the road which theywere required to pay; that this discontent had reached a point whereitwas openly discussed in the garage; that the employees had ex-pressed their determination to demand an adjustment of these matterson Saturday, March 21, and to strike if necessary but that for somereason unexplained by the testimony, the demands were not presentedat the appointed time; and that the respondent in some manner hadlearned of the unrest.Tilyou 1 testified that some time after the menhad been paid off on Saturday night, March 21, 1936, DeKay calledhim out of a restaurant next door to the garage and asked him whatthe, dissatisfaction was about; that he explained that the road ex-penseswere so great that sometimes they exceeded the paymentreceived from a trip; and that DeKay said there was a rumor thatsome of the employees had joined a union but that he Would let histrucks "rot" before he would recognize a union.None of the respondent's employees belonged to a union at thattime.However, the next morning, March 22, 1936, at about' 10:30A. M., ten of respondent's drivers and helpers made application formembership in the Union.'About 12: 30 P. M. on the same day, thedrivers and helpers who had scheduled trips to make came into thegarage.The customary practice was that the trucks were taken outas soon after noon as they were loaded.The testimony as to what'occurred on the day in question is meagre.Tilyou testified : "Thebunch of us fellows went back and were standing around waitingforMr. DeKay to come around.When he came around he wantedto know if we were going out and said that at 3:30 We would pullout.We told him that the boys were coming down to talk withhim-meaning Mr. Strong and Mr. Carlson. . . . he said to1One of the persons named in the complaint,Lloyd S. Odell,William H Cowing,Allen Crandall,Willard Tilyou,Fred Cox, Ernest Furlow, John Young, Murvel Chipman and LesterAldridge. DECISIONS AND ORDERS'235Mr. Cowing, `Are you with the rest of them?' I guess he said toMr. Odell if he was going out and Mr. Odell said that he wouldn'tdo it until the rest of the boys came.He said, `You can go now toyour trucks.'Then he came out and asked Mr. Cowing if he waswith the rest.Then Mr. Cowing said that he was.He says, `Allright, give me your keys', and he wanted the cards, the owner cardsfor the trucks.He sent two other men out on trucks in their places."Crandall 1 testified : "Why, we waited around.Mr. DeKay askedMr. Cowing to go out. Bill Cowing refused to go . . . theboys told him they would wait until someone came to see him." Noother employee testified as to what occurred.DeKay testified thatthe men stated to him that they were waiting for someone to comein and that subsequently Cowing gave DeKay the keys for histruck and the cards.DeKay testified that five trucks were loaded on Sunday after-noon to be taken out but that only four were sent. In naming thedrivers and helpers who took out these trucks DeKay only gave thenames of six employees, the number required to operate three trucks.All of these men except one were drivers who were then employed bythe respondent.The one not a regular employee was identified byDeKay as a person "-who hung around the garage" and who hadworked "off and on in the garage".The balance of the respondent's employees who had been in thegarage apparently remained there without objection by DeKay untilabout 3:30 P. M., when Carlson, vice-president of the Union, andStrong, organizer for the Union, came into the garage, walked up towhere DeKay was working at a desk and asked if they might talkto him.Although the evidence as to what occurred is conflicting,both the respondent and the Union witnesses agree that Strong andCarlson did not specifically identify themselves, did not tell DeKaythat they claimed the right to represent a majority of his employees,and did not state that the purpose of their presence was to engagein collective bargaining with him.Strong, who is corroborated bysome witnesses, testified that DeKay replied he was too busy to talk;that they then asked if they might come back later and were told byDeKay that lie would be too busy; that they asked if that meant'liewould be too busy at any other time and DeKay replied that itdid.DeKay, who is corroborated by other witnesses, testified thathe said he, was too busy to talk then but that he would later; thatCarlson replied, "So you won't talk with us"; that he replied, "Nottoday", whereupon Carlson said, "There is other ways of making youtalk."The employees who had witnessed this encounter and were, sympa-thetic to the demands which Strong and Carlson had attempted to 236NATIONALLABOR RELATIONS BOARDmake, left the garage with them. The next day pickets were placedoutside the garage, the picketing continuing for about five weeks.Ultimately, the pickets sought reemployment by the respondent orsecured employment elsewhere.Among those who sought and se-cured reemployment by the respondent were Furlow,3 Young andAldridge.8.As previously stated, the complaint alleges that the employeesnamed therein were discharged.The respondent contends that theacts of these employees constituted a strike..We believe the facts asdeveloped by the testimony and as set forth above do not substan-tiate the allegation in the complaint, but on the contrary show a re-fusal of the employees to work until some adjustments in regard towages and road expenses had been made.The respondent testified that Odell had not been among thestrikers, but had been discharged on Sunday morning, March 22,prior to the strike for dealing in stolen pads.Odell did not appearat the hearing because he was confined in a hospital.The respond-ent's statement as to his dishonesty appears questionable to us forseveral reasons.DeKay admitted he knew of the alleged dishonestyon Saturday, prior to the time that the men were paid off, but that hedid not notify him at that time that he was discharged, and that hedid not make,up his mind to discharge him until Sunday morning.This seems strange. In addition, the employee witnesses testifiedthat Odell was in the garage on Sunday afternoon, and Tilyou testi-fied that DeKay had asked Odell if he was going out and Odell re-fused to do so until the rest of the boys came in.Lown, one of therespondent's witnesses who did not join the strikers, also testified thathe saw Odell in the garage on Sunday afternoon, that he tried tosecure repayment of some money Odell had borrowed from him, thatOdell did not tell him he had been discharged but did tell him thatthey were going to strike for 50 cents an hour.The testimony ofthose employee witnesses seems strongly at variance with a dischargeprior to these events.We hold that the respondent's contention as tothe prior discharge of Odell is not established by the record.We find that the respondent did not discharge the employees namedin the complaint for joining and assisting the Union.9.Of the seven persons alleged to have been discharged, only fourtestified.Of these four, Furlow has been reemployed by the respond-ent and Crandall, Tilyou and Cox testified that they had never askedthe respondent to be reinstated. It seems apparent from the condi-tions existing at this time that in all probability the three personswho did not testify also did not apply for reinstatement.We willtherefore dismiss the complaint that the respondent refused to rein-8One of the persons named in the complaint. DECISIONS AND ORDERS237state the employees named in the complaint because they joined andassisted the Union.10.The respondent defends the charge that he refused to bargaincollectively upon three alternate grounds: (1) that the Union did nothave a majority and did not therefore have the legal right to demandto bargain collectively; .(2) that the Union made no demand to bar-gain collectively; (3) that the respondent did not refuse to bargain-collectivelywith the Union.(1)The respondent on March 22, 1936, employed 16 drivers andhelpers who were regularly employed and one extra helper. Theevidence shows that of the ten employees who made application forUnion membership on March 22, only two paid the required initiationfee at the time the application was made; that one of the applicantshas never paid his initiation fee and has not been voted upon by theUnion; that none of the applicants were admitted to membershipuntil the next Union meeting; and that three of the applicants, whileaccepted as members, were subsequently ousted by the Union whenthey sought and received reemployment by the respondent during thestrike, so that only six of the respondent's drivers and helpers be-came and remained members of the Union. The respondent pointsto these facts to show that the Union did not represent a majority ofhis employees.Such a contention rests upon a misconstruction of theAct.Section 9 (a) of the Act states: "Representatives designatedor selected for the purposes of collective bargaining by the majorityof the employees * * *". The Act' says nothing about unionmembership.These applicants by requesting membership in theUnion indicated their desire to have the Union act as their repre-sentative for the purposes of collective bargaining and therebyselected the Union for that purpose.We find that since ten of the respondent's 17 employees made appli-cation for membership in the Union, a majority of the respondent'semployees in a unit appropriate for the purposes of collective bar-gaining had designated the Union as their representative for collec-tive bargaining on March 22, 1936.(2)Although neither Strong nor Carlson made the customaryand ordinarily necessary statements that they were the duly selectedrepresentatives of a majority of the respondent's employees and thatthe purpose of their presence was to bargain collectively with therespondent in respect to rates of pay, wages, hours of employment,and other conditions of employment, we believe that other factsestablished at the hearing show that the respondent knew the identityof Strong and Carlson, the capacity in which they called and thepurpose of their request.The dissatisfaction and unrest amongDeKay's employees concerning wages, of which he had knowledge, 238NATIONAL LABORRELATIONS BOARD.the talk of joining a union and the refusal of employees to, go outwith the trucks until someone came in to see DeKay,were all indica-tive that some demands were about to be inade by his employees.Although DeKay denied that Strong was in- the garage on Sunday,March 22, aiid_denied-that-he knew who Strong'was,the denials arenot supported by the weight of the evidence. -De Kay admitted thathe knew Carlson but deniedknowledgeof his Union affiliation.Thefailure of DeKay to ask the men the purpose of their request whenconsidered in relation to the circumstances surrounding it indicatesthat DeKay was"too busy" t o allow them to state their position andtheir demands because he knew who they were and what they wanted.(3)We accept as accurate the testimony of Strong and of theemployees who testified that DeKay stated he would have no time,either on Sunday or at any other time to talk with Strong and Carl-son.In doing so we are not unmindful of the denialsby DeKay andsome of the witnesses of the respondent.Most of these witnesses,however, testified only that they heard DeKay say he was busy atthat time.It is notable that these employee witnesses,while willingto testify as to that portion of the conversation,evaded the questionof whether he stated he, would be too -busy at all subsequent times.DeKay's credibility is subject to question for many reasons,the mostimportant of which is his self-contradiction on several materialpoints.He also denied that-he had been called by a member of theNational Labor Relations Board, prior to the issuance of the com-plaint.Rev. John P. Boland, Regional Director for the ThirdRegion,himself testified, after this denial,inminute detail as to hisconversation by telephone with DeKay, who refused to see him onthe grounds that he was"too busy".We find that the respondent on March 22,1936, refused to bargaincollectively with the Union.11.The respondent by refusing to bargain collectively with theexerciseof the rightto self-organization, to form, join, or assist labororganizations,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities,for the purpose,of collective bargaining and other mutual aid and protection.12.The respondent testifiedthat he hadlost a "lot" of business asa consequence of these labor troubles, that"certain truckers thatturned the other way and ship (shipped) by other people would runinto a lot of money * * *(The amount)would be hard to esti-mate.I know that other trucking concerns were given loads thatwere supposed to be ours."It is clear that the strike,prolonged bythe respondent's refusal to bargain collectively,had a material effectupon his business. DECISIONS AND ORDERS239,We find that the aforesaid acts of the respondent occurred incommerce and have led and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.13.The respondent by refusing to bargain collectively with theUnion on March 22, 1936, placed obstacles in the way of settlingthe strike and prevented the possible return of these men to work.As we have held in similar cases,4 under like circumstances, effectiverelief can be granted only by ordering the respondent to reinstatehis employees who went on strike on March 22, dismissing, if neces-sary, any persons not striking employees who were hired on March22 or thereafter.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the National Labor Relations Boardfinds and concludes as a matter of law :1.International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America, Local Union No. 649, is a labor organ-ization,within the meaning of Section 2, subdivision (5) of theAct.2.The drivers and helpers employed by the respondent constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.3.International Brotherhood of Teamsters, Chauffeurs, Stable-men and Helpers of America, Local Union No. 649, having been des-ignated ' or selected on March 22, 1936, by a majority of the respond-ent's drivers and helpers as their representative for collective bar-gaining, by virtue of Section 9 (a) of the Act was on said date theexclusive representative of the respondent's drivers and helpers forthe purposes of collective bargaining.4.The respondent by refusing to bargain collectively With theUnion on March 22, 1936, has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8, subdivision (5) ofthe Act.5.The respondent by interfering with, restraining and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor prac-tices,within the meaning of Section 8, subdivision (1) of the Act.6.The unfair labor practices ' in which the respondent has en-gaged, and is engaging constitute unfair labor practices affecting4?.Enameling t StampingCo, decided February 14,1930(1N. L R B 141) ;In the Matter of Rabhor Company, Inc,decidedApril 7,1936(1N L B B 470) ;In the Matter of Jeffery-De Witt Insulator Company,decidedApril 24,1936(1N L R B 618) ;In the Matter of Columbia Radiator Company,de-cided June2, 1936 (1 N L R B 847). 240NATIONALLABOR RELATIONS BOARDcommerce, within the meaning of Section 2, subdivisions (6) and(7) of the Act.7.The respondent did not discharge and refuse to reinstate Wil-lard V. Tilyou, William H. Cowing, Ernest R. Furlow, Allen H.Crandall, Lloyd S. Odell, Lloyd A. Hall and Fred Cox for joiningand assisting the Union, and did not thereby engage in unfair laborpractices, within the meaning of Section 8, subdivision (3) of theAct.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board orders that :1.The respondent, Clifford M. DeKay, doing business under thetrade name and style of D & H Motor Freight Company, and hisagents, shall cease and desist from refusing to bargain collectivelywith International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local No. 649, as the exclusive representativeof his drivers and helpers in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.2.The respondent, Clifford M. DeKay, doing business under thetrade name and style of D & H Motor Freight Company, shall takethe following affirmative action which the Board finds will effectuatethe policies of the Act :(a)Upon request, bargain collectively with International Brother-hood of Teamsters, Chauffeurs, Stablemen and Helpers of America,Local Union No. 649, as the exclusive representative of the drivers andhelpers employed by him;(b)Offer employment to the drivers and helpers who went onstrike on March 22, 1936, and who have not received substantiallyequivalent employment elsewhere, dismissing, if necessary, personswho have been hired on and after March 22, 1936, who were not amongthe employees who struck;(c)Post notices in conspicuous places in the garage stating that(1) the respondent will cease and desist in the manner aforesaid; and(2) that such notices will remain posted for a period of at least thirty(30) consecutive days from the date of posting.3.The complaint be dismissed as to the allegations that the respond-ent discharged and refused to reinstate Willard V. Tilyou, William H.Cowing, Ernest R. Furlow, Allen H. Crandall, Lloyd S. Odell, LloydA. Hall and Fred Cox for joining and assisting the Union.